06 MAY 2021.


► Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The
examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via
voice mail. If repeated attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731.
The Central Fax number for the USPTO is (571) 273-8300. Please note that the faxing
of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30
(November 15, 1989).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov